                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                   AT ASHLAND

CRIMINAL ACTION NO. 20-13-4-DLB-EBA

UNITED STATES OF AMERICA                                                         PLAINTIFF


v.             ORDER ADOPTING REPORT AND RECOMMENDATION


JOSHUA A. GAMBLE                                                              DEFENDANT

                                ** ** ** ** ** ** ** **

       This matter is before the Court upon the March 24, 2021 Report and

Recommendation (R&R) of United States Magistrate Judge Edward B. Atkins (Doc. # 84),

wherein he recommends that the Court deny Defendant Joshua Gamble’s Motion to

Suppress (Doc. # 57). Defendant Gamble filed Objections to the R&R (Doc. # 87) and

the United States filed a Response to Defendant’s Objections (Doc. # 93), to which

Defendant filed a Reply (Doc. # 94). Accordingly, the R&R is ripe for the Court’s review.

For the reasons that follow, Defendant Gamble’s Objections are overruled, the R&R is

adopted, and the Motion to Suppress is denied.

I.     FACTUAL BACKGROUND

       On November 5, 2020 Defendant Gamble, along with several co-defendants, was

indicted in federal court for (1) conspiracy to distribute methamphetamine, (2) distribution

of methamphetamine, and (3) possession with intent to distribute methamphetamine, all

in violation of 21 U.S.C. § 841(a)(1). (Doc. # 14). He was also charged with (4) being a

convicted felon in possession of firearms and (5) possession of firearms in furtherance of

drug trafficking in violation of 18 U.S.C. §§ 922(g)(1) and 924(c)(1)(A), respectively. (Id.).


                                              1
A Superseding Indictment adding additional co-defendants was returned on January 8,

2021. (Doc. # 41). On January 26, 2021, Gamble filed a Motion to Suppress evidence

seized during the search of a residence located at 49 Chapman Road in Greenup,

Kentucky. (Doc. # 57). In his Motion, Defendant argues that the search warrant, issued

by a state judge, was not supported by probable cause. (Docs. # 57 and 57-1). More

specifically, Defendant argues that the affidavit submitted by Sheriff Matt Smith in support

of the application for the search warrant was insufficiently corroborated. (Doc. # 57-1 at

5). Thus, Defendant seeks the suppression of evidence obtained and statements elicited

as a result of the allegedly unconstitutional search. (Id. at 5-6).

       In the affidavit in support of his search warrant application, Sheriff Smith described

a traffic stop he conducted of an individual (“the Informant”) who reported to the police

that Joshua Gamble supplied him with the methamphetamine found in his vehicle at the

residence located on Chapman road. (Doc. # 57-2). The following facts are set forth in

Smith’s affidavit. On August 24, 2020, Smith observed a vehicle traveling at a low speed

and swerving on the road. The vehicle put on its emergency flashers and pulled off into

a driveway of an abandoned home. Sheriff Smith pulled in after the vehicle and flashed

his emergency lights. There were three people in the vehicle, and as Smith approached,

he could smell the odor of burnt marijuana coming from the vehicle. The driver (who

became the Informant) told Smith that he had smoked marijuana earlier that day, and as

he got out of the vehicle, he handed marijuana to one of the passengers. At that point,

Deputy Shawn Heighton arrived at the scene and both officers asked the front passenger

where the marijuana was. The passenger retrieved the marijuana from the center console




                                              2
of the vehicle and told the officers that she was having trouble breathing. The officers

called an ambulance and asked the passenger to have a seat in the shade.

      The officers proceeded to search the vehicle and found two cylinder-shaped tubes

that were taped together. Inside the tubes they found methamphetamine in cellophane

plastic and two syringes, one of which appeared used and had blood on it. Another

syringe was found in the compartment of the rear passenger door. An ambulance arrived

and retrieved the passenger who had complained of difficulty breathing. The Informant

and other passenger were transported to Greenup County Detention Center. While

traveling to the Detention Center, the second passenger complained of difficulty

breathing, prompting the officers to arrange for a medical unit to meet them at the jail.

Upon arrival, the second passenger was also transported to the hospital.

      At that time, the Informant told Deputy Heighton that he wanted to talk about where

the drugs came from.     He was given his Miranda warnings and interviewed.          The

Informant told officers that he had called Joshua Gamble earlier that day and had asked

to stop by Gamble’s home. He told Gamble that he had a YETI cooler that he believed

Gamble was interested in. The Informant rode with the two passengers to Gamble’s

home on Chapman Road, and upon arriving, went inside the home with one of the

passengers while the other passenger remained in the vehicle. The Informant traded two

coolers with Gamble in exchange for approximately 1.5 grams of methamphetamine,

which was packaged in a clear sandwich baggie. The Informant stored the baggie

containing methamphetamine in a black, flip-open container. The Informant observed at

least one other vehicle at Gamble’s home—a white pickup truck. When the Informant

returned to his vehicle, he observed one of the passengers whom he had arrived with



                                           3
ingesting methamphetamine, which the passenger had not had prior to their stop at

Gamble’s residence. The Informant further stated that he had had three or four previous

dealings with Gamble, who would sell him approximately 1.7 grams of methamphetamine

for $90. The affidavit noted that the baggie of methamphetamine obtained from the

Informant’s vehicle appeared to be the same amount previously purchased from Gamble.

       After obtaining a search warrant based on Sherriff Smith’s affidavit, officers

searched the residence located at 49 Chapman Road, where they found additional

methamphetamine, four firearms, a YETI cooler, and three scales, among other things.

(Doc. # 57-4).

II.    REPORT AND RECOMMENDATION

       On March 24, 2021, Magistrate Judge Atkins issued an R&R recommending denial

of Defendant’s Motion to Suppress. (Doc. # 84). In his R&R, the Magistrate Judge found

that under the totality of the circumstances, the search warrant for 49 Chapman Road

was supported by probable cause. (Id. at 7). Although Defendant argued the statements

contained in Sheriff Smith’s affidavit were not independently corroborated, the Magistrate

Judge reasoned that an issuing judge may find probable cause based on an informant’s

tip if the judge can independently conclude that the informant is reliable. (Id. at 7-8) (citing

United States v. McCraven, 401 F.3d 693, 696 (6th Cir. 2005)). Such other indicia of

reliability may consist of “a detailed description of what the informant observed first-hand,

or the willingness of the informant to reveal his or her name.” (Id.) (quoting McCraven,

401 F.3d at 697). The Magistrate Judge also noted that an affidavit may constitute

probable cause where an informant avers that he saw a particular crime and particular

evidence in the recent past, the identity of the informant is known to the issuing judge,



                                               4
and the informant’s reliability is attested to by an officer. (Id. at 8) (citing United States v.

Allen, 211 F.3d 970, 976 (6th Cir. 2000) (en banc)).

       As the Magistrate Judge pointed out, although Defendant’s Motion seems to imply

that the Informant was anonymous—that was not the case. (Id. at 7-8). The affidavit

submitted in the record redacts the Informant’s name, but the United States confirmed

that the affidavit submitted to the issuing judge identified the Informant by name. (Id. at

8). The R&R further reasoned as follows:

       [T]he informant identified Gamble by name and provided an exact location
       and description of his residence. He provided a clear and detailed first-
       hand account of the most recent drug transaction he participated in with
       Gamble, including the form of payment (the coolers) and the approximate
       quantity of drugs. The informant’s story matched evidence that was
       recovered from his car during the traffic stop, including the location of the
       drugs bartered for with Gamble. His story is further corroborated by the fact
       that his passengers required medical attention for recently using
       methamphetamine. Finally, and perhaps most significantly, the informant
       made a statement against his own penal interest by describing a pattern of
       prior drug transactions he had entered into with Gamble.

(Id. at 8).   The Magistrate Judge concluded that based on the totality of these

circumstances, the issuing judge had sufficient information from which to conclude that

the affidavit was reliable and that there was probable cause to search the Gamble

residence. (Id. at 9).

       Alternatively, the Magistrate Judge agreed with the United States’ position that

even if probable cause were lacking, the good faith exception applies here, because the

affidavit contained a sufficient nexus between the crime and place to be searched and

was not “so lacking in probable cause that belief in its existence [was] objectively

unreasonable.” (Id. at 9) (citing United States v. Brown, 828 F.3d 373, 384 (6th Cir. 2016);




                                               5
United States v. Rose, 714 F.3d 362, 367 (6th Cir. 2013)). Thus, the Magistrate Judge

recommended that the Court deny Defendant Gamble’s Motion to Suppress. (Id. at 11).

III.   ANALYSIS

       A.     Standard of Review

       A district judge may refer a motion to suppress and other related motions to a

magistrate judge for the preparation of an R&R pursuant to 28 U.S.C. § 636(b)(1)(B) and

Federal Rule of Criminal Procedure 59(b)(1). See, e.g., United States v. Jones, No. 6:16-

cr-34, 2018 WL 2329780, at *1 (E.D. Ky. May 23, 2018) (adopting an R&R on a motion

to suppress and a motion for joinder to the motion to suppress). Parties have fourteen

days to object to a magistrate judge’s R&R. Fed. R. Crim. P. 59(b)(2). If objections are

timely filed, the district court must review de novo the objected-to portions of the R&R.

28 U.S.C. § 636(b)(1)(C). “A judge of the court may accept, reject, or modify, in whole or

in part, the findings or recommendations made by the magistrate judge . . . [or] may also

receive further evidence or recommit the matter to the magistrate judge with instructions.”

Id.

       The purpose of objections is to allow “the district judge to focus attention on those

issues—factual and legal—that are at the heart of the parties’ dispute.” Thomas v. Arn,

474 U.S. 140, 147 (1985) (footnote omitted). Therefore, objections to the R&R must be

specific—they may not be “vague, general, or conclusory . . . [as such objections are]

tantamount to a complete failure to object.” Fields v. Lapeer 71-A District Court Clerk, 2

F. App’x 481, 482-83 (6th Cir. 2001). “Moreover, ‘an “objection” that does nothing more

than state a disagreement with a magistrate’s suggested resolution, or simply

summarizes what has been presented before, is not an “objection” as that term is used in



                                             6
this context.’” United States v. Vanover, No. 2:10-cr-14, 2017 WL 1356328, at *1 (E.D.

Ky. Apr. 11, 2017) (quoting VanDiver v. Martin, 304 F. Supp. 2d 934, 938 (E.D. Mich.

2004)).

       B.      Objections

       Defendant objects to the Magistrate Judge’s finding that the search warrant

affidavit established probable cause for the search of the residence. (Doc. # 87). More

specifically, Defendant argues that although the identity of the Informant was released to

the issuing magistrate judge, this fact, plus the Informant’s admission to participation in

criminal conduct did not provide a sufficient indicia of reliability as to the Informant’s

statements. (Id. at 8-9) (citing United States v. Higgins, 557 F.3d 381, 389-90 (6th Cir.

2009)).     Defendant also urges the Court not to consider the level of detail of the

Informant’s information as a testament to the veracity of his statements. (Id. at 9) (citing

United States v. Dyer, 580 F.3d 386, 394 (6th Cir. 2009) (Moore, J., dissenting); United

States v. Sonagere, 30 F.3d 51, 54-55 (6th Cir. 1994) (Merritt, J., dissenting)). Further,

Defendant argues that there was no corroboration of the Informant’s statement to make

up for the lack of information regarding the Informant’s reliability. (Id. at 10-13). Finally,

Defendant objects to the Magistrate Judge’s finding that even if probable cause were

lacking, the good faith exception would apply given the lack of corroboration of the

information contained in the affidavit. (Id. at 14).

       Under the Fourth Amendment, “no warrants shall issue, but upon probable cause,

supported by oath or affirmation . . . .” U.S. Const. amend. IV. An affidavit demonstrates

probable cause when the facts contained therein indicate “a ‘fair probability’ that evidence

of a crime will be located on the premises of the proposed search.” United States v.



                                              7
Jenkins, 396 F.3d 751, 761 (6th Cir. 2005) (quoting United States v. Bowling, 900 F.2d

926, 930 (6th Cir. 1990)). Reviewing courts afford deference to the issuing judge’s

probable cause determination and must assess whether the judge had a “substantial

basis” to conclude that there was probable cause for the search. Allen, 211 F.3d at 973

(quoting Illinois v. Gates, 462 U.S. 213, 236 (1983)). The issuing judge’s “discretion

should only be reversed if it was arbitrarily exercised.” Id. (citing United States v. Swihart,

554 F.2d 264, 267-68 (6th Cir. 1977)).

       Whether an affidavit supports a finding of probable cause is assessed based on

the totality of the circumstances. Allen, 211 F.3d at 972. As the court in McCraven

explained, an affidavit based on information from an informant “must state facts

supporting an independent judicial determination that the informant is reliable.” 401 F.3d

at 697. For example,

       [t]he affidavit could state that police corroborated significant parts of the
       informant’s story. Or the affiant could attest “with some detail” that the
       informant provided reliable information in the past. Or there could be other
       indicia of the informant’s reliability, such as a detailed description of what
       the informant observed first-hand, or the willingness of the informant to
       reveal his or her name. As long as the issuing judge can conclude
       independently that the informant is reliable, an affidavit based on the
       informant’s tip will support a finding of probable cause.

Id. (internal citations omitted).

       As stated in McCraven, the Allen court found that probable cause had been

established where the affidavit stated “(1) that the affiant had known the informant for five

years, during which time the informant provided reliable information about criminal

activity, (2) that the informant’s name had been disclosed to the issuing judge, and (3)

that the informant had personally observed cocaine in the suspect’s apartment within the

previous 72 hours.” Id. (citing Allen, 211 F.3d at 971-72).


                                              8
       Here, Defendant points out that Sheriff Smith’s affidavit does not attest to the

reliability of the Informant, by for example explaining that the informant had provided

reliable information on several occasions in the past, thereby necessitating some other

indication of reliability. (Doc. # 87 at 6-9). Yet, “the facts of Allen do not define the

minimum requirements for an affidavit based on an informant’s tip.” McCraven, 401 F.3d

at 697. In United States v. Pelham, a case the Sixth Circuit cited in Allen, an affidavit was

found sufficient where the informant was named to the issuing judge and the informant

had witnessed the defendant sell marijuana inside his home in the “immediate past.” Id.;

United States v. Pelham, 801 F.2d 875, 878 (6th Cir. 1986). Based on Allen and Pelham,

the McCraven court clarified that “independent corroboration of an informant’s story is not

necessary to a determination of probable cause.” McCraven, 401 F.3d at 698; see also

United States v. Peterson, 840 F. App’x 844, 850 (6th Cir. 2001) (noting that “[n]amed

informants” as compared to anonymous tips or confidential informants are “generally

sufficient to establish probable cause without further corroboration because the legal

consequences of lying to law enforcement officials tend to ensure reliability”) (quoting

United States v. Hodge, 714 F.3d 380, 384-85 (6th Cir. 2013)).

       In the instant case, the informant was named to the issuing judge and provided a

detailed, first-hand account of having just acquired a specified amount of

methamphetamine inside Defendant’s residence, which was identified by a particular

address located off of Kentucky Route 503, where the traffic stop of the Informant

occurred. In addition, by admitting to having purchased drugs, including on multiple

occasions in the past, the Informant was making a statement against his penal interest

which “carr[ies] [its] own indicia of credibility.” United States v. Dickens, 748 F. App’x 31,



                                              9
37-38 (6th Cir. 2018) (quoting in a parenthetical United States v. Harris, 403 U.S. 573,

583 (1971)). The affidavit also included a description of the residence, although it is not

apparent from the face of the affidavit that this description matched one provided by the

Informant. (Doc. # 57-2 at 1).

       The facts of this case most closely resemble those in Pelham, where the affidavit

named the informant and provided a detailed description of illegal activity occurring at a

particular residence in the immediate past.        801 F.2d at 878.     However, the Court

acknowledges that it is a close case, and the affidavit would have certainly been stronger

had officers done more to quickly corroborate the information the informant provided,

such as by confirming that Defendant resided at the address provided, asking the

informant for a physical description of the residence, or checking to see whether

Defendant had any relevant past criminal convictions. Nonetheless, given the indicia of

reliability contained in the affidavit and the totality of the circumstances, including the

timing of the traffic stop, proximity of the stop to the identified address, and nature of what

officers found in the course of the stop (methamphetamine in packaging and an amount

matching the Informant’s description of what he acquired at Defendant’s residence, used

syringes, and two passengers requiring medical attention related to their recent drug use),

the issuing judge had a “substantial basis” with which to make a “commonsense,

practical” determination that there was probable cause to support the search. Gates, 462

U.S. at 230; Johnson, 351 F.3d at 258; see also United States v. Stokes, 742 F. App’x

947, 952 (6th Cir. 2018) (noting that specificity of information, such as the amount of drugs

and currency, did not add a “tremendous amount of weight” but did render the affidavit

“marginally more reliab[le]”).



                                              10
       Additionally, the cases Defendant relies on are distinguishable. For example, in

Higgins, where the court found an affidavit inadequate to support probable cause, the

affidavit, in addition to lacking any attestation as to the named informant’s reliability, also

failed to “assert that the informant had been inside [the defendant’s] apartment, [or] that

he had ever seen drugs or other evidence inside [the] apartment.” 557 F.3d at 390.

Similarly, in United States v. Hammond, the informant’s information supporting the

affidavit was found to be “vague [and] not obviously reliable” in addition to being

uncorroborated by independent investigation. 351 F.3d 765, 772-73 (6th Cir. 2003)

(noting informant had not provided the location of the residence, the location of drugs

within the residence, or any specifics about the alleged illegal conduct). Further, in United

States v. Frazier, there was no indication the confidential informants’ identities had been

disclosed to the issuing judge. 423 F.3d 526, 532 (6th Cir. 2005). Thus, Defendant’s

objections regarding the existence of probable cause to support the search of Gamble’s

residence are overruled.

       Even if probable cause were lacking, the good-faith exception established in

United States v. Leon, 468 U.S. 897 (1984), would apply. Under the good-faith exception,

the exclusionary rule does not apply when the evidence was “seized in reasonable, good-

faith reliance on a search warrant that is subsequently held to be defective.” Leon, 468

U.S. at 905 (internal quotations omitted). To assess whether an officer relied in good faith

on a later-invalidated warrant, the court considers “whether a reasonably well trained

officer would have known that the search was illegal despite the magistrate’s

authorization.” Id. at 922 n.23. Further, in order for this exception to apply, there must

have been “a minimally sufficient nexus between the illegal activity and the place to be



                                              11
searched.” Brown, 828 F.3d at 385 (quoting United States v. Carpenter, 360 F.3d 591,

596 (6th Cir. 2004)). “A police officer does not ‘manifest objective good faith in relying on

a warrant’ if the affidavit is ‘so lacking in indicia of probable cause as to render official

belief in its existence entirely unreasonable.’” Id. at 385-86 (quoting Carpenter, 360 F.3d

at 595).

       For the reasons stated above, namely the fact that the Informant’s name was

provided to the issuing judge, the level of detail of the information the Informant provided,

and the timing/location and nature of the traffic stop of the Informant, the affidavit in

support of the search of Gamble’s residence was not “so lacking in indicia of probable

cause as to render official belief in its existence entirely unreasonable.” Brown, 828 F.3d

at 386; see also McCraven, 401 F.3d at 698. In his Objections, Defendant asserts that

Sheriff Smith, who had been in law enforcement for over twenty years, knew that he

needed to corroborate the Informant’s information. (Doc. # 87 at 14). However, the good-

faith standard is objective—not subjective, Brown, 828 F.3d at 385, and in certain

instances (for example, where there is sufficient indicia of reliability), independent

corroboration is not required, McCraven, 401 F.3d at 698. Accordingly, Defendant’s

objection concerning application of the good-faith exception is overruled.

IV.    CONCLUSION

       (1)    The Magistrate Judge’s Report and Recommendation (Doc. # 84) is

adopted as the Opinion of the Court;

       (2)    Defendant Gamble’s Objections to the R&R (Doc. # 87) are overruled;

       (3)    Defendant Gamble’s Motion to Suppress (Doc. # 57) is denied; and




                                             12
       (4)    The time period from the filing of the motion through today’s date, totaling

119 days, is deemed excludable time pursuant to the Speedy Trial Act. See 18 U.S.C.

§ 3161(h)(1)(D).

       This 25th day of May, 2021.




J:\DATA\ORDERS\Ashland Criminal\2020\20-13-4 Order Adopting R&R.docx




                                             13
